United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
DEPARTMENT OF DEFENSE, DEFENSE
SUPPLY CENTER, Columbus, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Stanley R. Stein, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0538
Issued: September 14, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 29, 2016 appellant, through counsel, filed a timely appeal from a
September 4, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).2
Pursuant to the Federal Employees’ Compensation Act3 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of the case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

Appellant timely requested oral argument before the Board. By order dated June 8, 2016, the Board exercised
its discretion and denied the request as the arguments on appeal could be adequately addressed in a decision based
on a review of the record. Order Denying Request for Oral Argument, Docket No. 16-0538 (issued June 8, 2016).
3

5 U.S.C. § 8101 et seq.

ISSUES
The issues are: (1) whether appellant received an overpayment of compensation in the
amount of $29,789.36 for the period July 1, 2006 through October 31, 2011 because OWCP
failed to reduce her benefits by the Federal Employees Retirement System (FERS) offset
amount; (2) whether she was at fault in creating the overpayment; and (3) whether OWCP
properly determined that it would recover the overpayment by deducting $300.00 from
continuing compensation benefits.
FACTUAL HISTORY
On March 9, 1994 appellant, then a 49-year-old supply clerk, filed a traumatic injury
claim (Form CA-1) alleging that on March 8, 1994 she injured her left knee in the performance
of duty. She stopped work on March 8, 1994. OWCP accepted the claim for left knee strain, a
tear of the left medial meniscus, an aggravation of arthritis, and a left knee amputation.
Appellant returned to her regular employment on March 6, 1995, but stopped work on July 29,
1999 and did not return. OWCP paid her compensation for total disability.
Appellant signed a Form CA-1032 on May 10, 2002 indicating that she received benefits
from the Social Security Administration (SSA) beginning January 2003 as part of an annuity
under FERS. She continued to submit CA-1032 forms dated 2003 to 2014 disclosing the receipt
of benefits from SSA based at least in part on a FERS annuity.
On February 16, 2007 OWCP advised appellant that if she received compensation under
FERS from SSA for an annuity based on age and federal service her benefits would be reduced.
On May 4, 2007 counsel indicated that appellant wanted to receive retirement benefits
during the period of her schedule award. He enclosed a form she completed electing retirement
benefits effective May 1, 2007. The election form provided that appellant was not entitled to
receive retirement benefits concurrently with FECA benefits, except for a schedule award.
OWCP paid appellant wage-loss compensation on the periodic rolls until June 9, 2007.
In a letter dated June 12, 2007, it noted that she could receive benefits from the Office of
Personnel Management (OPM) and schedule award compensation.
By decision dated June 12, 2007, OWCP granted appellant a schedule award for 80
percent permanent impairment of the left lower extremity. The period of the award ran for
230.40 weeks from June 10, 2007 to November 8, 2011. OWCP paid appellant compensation
beginning June 10, 2007 for her schedule award.
Counsel, by letter dated November 15, 2011, advised OWCP that appellant wanted to
elect FECA benefits for total disability at the expiration of her schedule award. On November 9,
2011 OWCP began paying wage-loss compensation benefits.
In a decision dated December 21, 2012, OWCP determined that appellant received an
overpayment of compensation in the amount of $4,972.50 for the period November 1, 2011
through June 30, 2012 because it failed to offset from her compensation for the portion of her

2

SSA benefits which were based on her FERS service.4 It further found that she was at fault in
the creation of the overpayment and that it would recover the overpayment by deducting $100.00
from her continuing compensation benefits.
SSA, in a form dated March 27, 2014, advised OWCP of appellant’s SSA rate with and
without FERS from July 2006 to December 2013.5 SSA advised OWCP that prior to July 2006
appellant received disability benefits that were not subject to an offset.
On October 15, 2014 OWCP notified appellant of its preliminary determination that she
received an overpayment of compensation in the amount of $29,789.36 as she received
compensation benefits for the period July 1, 2006 through May 1, 2010 that were not reduced by
the portion of the SSA benefits that she received based on her federal service.6 It described how
it calculated the overpayment based on her SSA rate with and without FERS. OWCP further
made a preliminary determination that appellant was at fault in creating the overpayment as she
knew or should have known that the portion of her retirement based on her federal service
constituted a prohibited dual benefit. It requested that she complete the enclosed overpayment
recovery questionnaire and submit supporting financial documents. Additionally, OWCP
notified appellant that, within 30 days of the date of the letter, she could request a telephone
conference, a final decision based on the written evidence, or a prerecoupment hearing.
On October 26, 2014 appellant requested a decision on the written evidence and also
indicated that she wanted a telephone prerecoupment hearing. She submitted a completed
overpayment recovery questionnaire.
At the telephone hearing, held on June 11, 2015, counsel questioned whether OWCP had
the authority to find an overpayment based on FERS benefits. He maintained that she received
disability benefits from SSA until May 29, 2010 and subsequently received retirement benefits.
On July 9, 2015 appellant submitted an updated overpayment recovery questionnaire.
She related that she believed that she could receive a schedule award and FERS payments, but
not FERS payments and total disability.
Counsel, on July 9, 2015, contended that appellant was not at fault in creating the
overpayment and challenged OWCP’s jurisdiction over the overpayment. He noted that she had

4

SSA, on June 12, 2012, provided appellant’s SSA rate with and without FERS from November 2011 to
December 2011.
5

Including federal employment, appellant was entitled to a rate of $562.20 effective July 2006, $580.70 effective
December 2006, $594.00 effective December 2007, $628.50 effective December 2008, $828.80 effective May 2010,
$858.60 effective December 2011, $873.10 effective December 2012, and $886.10 effective December 2013.
Without counting appellant’s federal earnings, she was entitled to a rate of $169.90 effective July 2006, $175.40
effective December 2006, $179.40 effective December 2007, $189.90 effective December 2008, $250.40 effective
May 2010, $259.40 effective December 2011, $263.80 effective December 2012, and $267.70 effective
December 2013.
6

OWCP indicated that the overpayment was for the period July 1, 2006 to May 1, 2010, but calculated the
overpayment for the period July 1, 2006 to October 31, 2011.

3

not completed high school and did her best to understand correspondence from OPM and
OWCP.
By decision dated September 4, 2015, OWCP’s hearing representative determined that
appellant received an overpayment of compensation in the amount of $29,789.36 for the period
July 1, 2006 to October 31, 2011. She further found that appellant was at fault in the creation of
the overpayment as she knew or should have known she was not entitled to receive retirement
benefits from SSA and FECA benefits and thus accepted a payment that she knew or should have
known was incorrect. The hearing representative determined that the overpayment would be
recovered by deducting $300.00 from continuing compensation benefits.
On appeal counsel questions OWCP’s jurisdiction over the overpayment. He also
challenges the overpayment and fault finding. Counsel asserts that appellant was not aware that
she was receiving FERS benefits beginning July 1, 2006 and notes that she did not have a high
level of education.
LEGAL PRECEDENT -- ISSUE 1
Section 8116(d) of FECA requires that compensation benefits be reduced by the portion
of SSA benefits based on age or death that are attributable to federal service and that, if an
employee received SSA benefits based on federal service, her compensation benefits shall be
reduced by the amount of SSA benefits attributable to her federal service.7
OWCP procedures provide that, while SSA benefits are payable concurrently with FECA
benefits, the following restrictions apply. In disability cases, FECA benefits will be reduced by
the SSA benefits paid on the basis of age and attributable to the employee’s federal service.8
Schedule awards payable under 5 U.S.C. § 8107 for the permanent loss or loss of use of specified
members, organs, or functions of the body, are the only FECA monetary compensation benefits
payable concurrently with an OPM annuity.9
ANALYSIS -- ISSUE 1
OWCP accepted that appellant’s claim for a left knee strain, a tear of the left medial
meniscus, an aggravation of arthritis, and a left knee amputation. It paid her compensation for
total disability from July 29, 1999 to June 9, 2007. From June 10, 2007 until November 8, 2011,
OWCP paid appellant compensation for a schedule award for 80 percent permanent impairment
of the left lower extremity.
The Board finds that appellant received an overpayment of compensation, but that the
case is not in posture for decision regarding the amount of the overpayment. For the period
July 1, 2006 to June 9, 2007, OWCP paid her compensation for total wage-loss disability without
7

5 U.S.C. § 8116(d); see also Janet K. George (Angelos George), 54 ECAB 201 (2002).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Dual Benefits, Chapter 2.1000.4(e) (January 1997);
Chapter 2.1000.11(b) (February 1995).
9

Id. at Chapter 2.1000.6b (February 1995).

4

offsetting her compensation by the portion of her SSA retirement benefits based on age and
attributable to her federal service. As discussed, the portion of SSA benefits she earned as a
federal employee and the receipt of disability compensation under FECA is a prohibited dual
benefit.10 SSA confirmed that she received retirement benefits based in part on her federal
service beginning in July 2006. Consequently, appellant received an overpayment of
compensation during the period July 1, 2006 to June 9, 2007.
The Board finds, however, that OWCP erred in determining that appellant received an
overpayment of compensation from June 10, 2007 until October 31, 2011. Section 8116(d)(2) of
FECA provides that an employee can receive SSA benefits and a schedule award under section
8107(c). OWCP’s procedures also provide that schedule awards payable under 5 U.S.C. § 8107
can be paid concurrently with an OPM annuity.11 Appellant received compensation for a
schedule award rather than wage-loss compensation from June 10, 2007 to November 8, 2011,
and thus OWCP erred in finding that she received an overpayment of compensation from
June 10, 2007 to October 31, 2011.12
On remand OWCP should determine the amount of the overpayment received for the
period July 1, 2006 to June 9, 2007.
LEGAL PRECEDENT -- ISSUE 2
Under OWCP regulations, waiver of the recovery of an overpayment may be considered
only if the individual to whom it was made was not at fault in accepting or creating the
overpayment.13 The fact that the overpayment was the result of error by OWCP or another
government agency does not by itself relieve the individual who received the overpayment of
liability for repayment if the individual also was at fault for receiving the overpayment.14 Each
recipient of compensation benefits is responsible for taking all reasonable measures to ensure
that payments she received from OWCP are proper. The recipient must show good faith and
exercise a high degree of care in reporting events that may affect entitlement to or the amount of
benefits. A recipient who has done any of the following will be found to be at fault with respect
to creating an overpayment: (1) made an incorrect statement as to a material fact which he or she
knew or should have known to be incorrect; (2) failed to provide information which she knew or
should have known to be material; or (3) accepted a payment which she knew or should have
known to be incorrect (this provision applies only to the overpaid individual).15

10

5 U.S.C. § 8116(d)(2); see also R.C., Docket No. 14-1383 (issued December 5, 2014).

11

See supra note 9.

12

See R.L., Docket No. 12-1382 (issued December 28, 2012); J.M., Docket No. 12-0954 (issued
November 26, 2012).
13

20 C.F.R. § 10.433(a).

14

Id. at § 10.435(a).

15

Id. at § 10.433(a); see Kenneth E. Rush, 51 ECAB 116 (1999).

5

ANALYSIS -- ISSUE 2
OWCP determined that appellant was at fault in creating the overpayment as she
accepted a payment that she knew or should have known was incorrect. It must thus establish
that, at the time she received the compensation in question, she knew or should have known that
the payment was incorrect.16 The Board finds that OWCP did not, however, sufficiently explain
its fault determination. Appellant received SSA disability benefits until July 2006, when SSA
converted her payments to retirement benefits. OWCP did not explain why she should have been
aware that her SSA disability payments had been converted to retirement benefits.17 Appellant
indicated on CA-1032 forms beginning May 10, 2002 that she was receiving benefits from SSA
based on a FERS annuity; however, she was receiving SSA compensation for disability rather
than retirement from 2002 to July 2006. OWCP has not established that she knew or should
have known from July 6, 2006 to June 9, 2007 that she was erroneously accepting both SSA
retirement benefits based in part on FERS and FECA compensation.18 The Board will set aside
the finding of fault. On remand OWCP should determine whether appellant is entitled to waiver
of recovery of the overpayment for the period July 6, 2006 to June 9, 2007.19
CONCLUSION
The Board finds that appellant received an overpayment of compensation from July 1,
2006 to June 9, 2007, but that the case is not in posture for decision regarding the amount of the
overpayment. The Board further finds that she did not receive an overpayment of compensation
for the period July 10, 2007 to October 31, 2011. The Board additionally finds that appellant
was not at fault in the creation of the overpayment from July 1, 2006 to June 9, 2007.

16

See A.L., Docket No. 09-1529 (issued January 13, 2010); Robin O. Porter, 40 ECAB 421 (1989).

17

See R.C., supra note 10.

18

Id.

19

In view of the Board’s decision on the amount and period of the overpayment and on fault, the issue of
recovering the overpayment from continuing compensation payments is premature.

6

ORDER
IT IS HEREBY ORDERED THAT September 4, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed in part, reversed in part, and the case is remanded
for further proceedings consistent with this opinion of the Board.
Issued: September 14, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

